DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-21 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
		Claims 2 and 18 state “first information” and “second information”. There is no disclosure in the application of differentiating into first and second information.

		Claims 2 and 18 state “first mode” and “second mode”. The term “mode” is only mentioned in par. [0038] as accessing “bias mode information”. There is no disclosure throughout the application of “in a first mode, the physical layer circuitry is to receive the first information and output a first packet comprising the first information, the first interconnect protocol comprising a non-coherent protocol comprising a Peripheral Component Interconnect Express protocol; and in a second mode, the physical layer circuitry is to receive the second information and output a second packet comprising the second information, the second interconnect protocol comprising a coherent protocol, and the physical layer circuitry further is to receive third information of a third interconnect protocol and output a third packet comprising the third information, the third interconnect protocol comprising a memory interconnect protocol”. Additionally, there is no disclosure in the application of differentiating between the first information, second information and third information disclosed “in a first mode” and “in a second mode”.

Claims 2 and 13 state “in a second mode, the physical layer circuitry is to receive… and output…”. The term “mode” is only mentioned in par. [0038] as accessing “bias mode information”. There is no disclosure throughout the application specifying what the physical layer is doing on a specific mode set. There is only a general teaching about layers in par. [0029]: “Interconnect protocol stack 200 may include a number of layers, such as a transaction layer 206, a link layer 204, and a physical layer (PHY) 202.”.

Claims 3 and 14, there is no disclosure stating “in the first mode, the physical layer circuitry is to receive the first information comprising a work submission”. Only a general note is disclosed in par. [0023]: “These devices also benefit from support for AiA instructions for basic user level work submission, work submission, flow control, and so forth.”.

Claims 4 and 15, there is no disclosure stating “in the first mode, the physical layer circuitry is to receive the first information comprising flow control information”. Only a general note is disclosed in par. [0023]: “These devices also benefit from support for AiA instructions for basic user level work submission, work submission, flow control, and so forth.”.

Claim 13 states “first mode” and “second mode”. The term “mode” is only mentioned in par. [0038] as accessing “bias mode information”. There is no disclosure throughout the application of “in a first mode, sending the information comprises sending the at least one packet according to the first interconnect protocol, the first interconnect protocol comprising a non-coherent protocol comprising a Peripheral Component Interconnect Express protocol; and in a second mode, sending the information comprises sending a first packet according to the second interconnect protocol comprising a coherent protocol and sending a second packet according to a third interconnect protocol comprising a memory interconnect protocol”.

Claims 5-12, 16, 17 and 19-21 are further rejected based on their dependencies of independent claims 2, 13 and 18. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-12, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "receive third information" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "flow control information" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "receive fourth information" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the software assisted memory device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "receive fourth information" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "access bias mode information" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "flow control information" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "accessing bias mode information" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "receive third information" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "access bias mode information" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 5, 6, 11, 13, 14, 16, 19 and 21 are further rejected based on their dependencies of independent claims 2, 13 and 18. 

Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Das Sharma et al. (US Pub. 2019/0065426 hereinafter “Das Sharma”) discloses an interconnect protocol stack can include multiplexing logic to select one of a Peripheral Component Interconnect Express (PCIe) upper layer mode, or an accelerator link protocol upper layer mode, the PCIe upper layer mode or the accelerator link protocol upper layer mode to communicate over the link, and physical layer logic to determine one or more low latency features associated with one or both of the PCIe upper layer mode or the accelerator link protocol upper layer mode.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181